Appellant was convicted of assault with intent to murder, and her punishment assessed at two years confinement in the penitentiary.
Appellant's first assignment of error is "that the court erred in failing to grant a new trial because the jury found defendant guilty contrary to the charge of the court, in that the jury found defendant guilty of an assault with intent to murder, when the testimony will not support a conviction for more than an aggravated assault." The testimony, in brief, discloses: That appellant became angry at reports supposed *Page 530 
to have been circulated, by the prosecuting witness, Oliver Smith, reflecting somewhat upon her. That she went to the house where Smith was cooking breakfast, called him out, and asked him why he was interfering with other people's affairs. Smith denied doing so. Thereupon appellant cursed him and threw rocks at him. Smith threw rocks back, and there is some testimony going to show that the rocks struck her skirts. Thereupon appellant hallooed to a party to bring her a pistol, which was refused; and appellant returned to her own home, got a pistol, and came to the house where the prosecuting witness, Smith, was, found the doors all closed, and then tried to force an entrance. Failing in this, appellant started away from the house, when witness Smith opened the door. Thereupon appellant stated that she would shoot his heart out, and leveled the pistol at him, — holding the same in both hands, — and fired. The ball struck a post in line between appellant and prosecuting witness, Smith, who was standing in the door. Appellant's testimony is in substance as indicated above, as far as the first part of the row is concerned, but says that she did not fire the pistol at Smith, but that the same went off accidentally; that the pistol was not pointed towards him, nor did the ball hit the post between her and witness Smith. The fact that the ball hit the post, however, is established by several witnesses. It was established by three or four witnesses that she shot directly at Smith. We think the evidence, as briefly stated, shows that the jury were amply warranted in finding the verdict they did.
Appellant's second assignment complains of the action of the district attorney, in this: "The district attorney asked defendant, when she was on the witness stand on her own behalf, on cross-examination, this question: 'What was your occupation at the time the offense was committed?' Defendant objected on the ground that it was immaterial, and the court held that it was immaterial, whereupon the district attorney stated that his object in asking the question was that he expected to prove appellant was a common or public prostitute. All of which occurred in the hearing and presence of the jury." The court appends to this bill the following: "This bill is approved, with the statement that when the question was propounded, and the objection urged to it, I said, 'I can't see that the testimony is material,' and my manner indicated (as I was) that I was in doubt as to the correctness of my ruling. Whereupon the district attorney rose and said that his object was to prove that witness was a public prostitute. I said, upon exception being taken by defendant, that the statement was unnecessary so far as the ruling was concerned upon the admissibility of the evidence; that it was an authority, if the district attorney had one, that I wished, to relieve me of my doubt. I then addressed the jury, and told them not to consider the statement of the district attorney, and they nodded their heads in assent to my direction." Even if the statement of the district attorney was improper (which we do not concede), it was the province of defendant's counsel to request the court to instruct the *Page 531 
jury to disregard the remarks. Lancaster v. State,36 Tex. Crim. 16; Carver v. State, 36 Tex.Crim. Rep.; Wright v. State, 37 Tex.Crim. Rep.; Gilmore v. State,37 Tex. Crim. 178. Appellant, having voluntarily taken the witness stand, was subject to the same rules of cross-examination as any other witness. Quintana v. State, 29 Texas Crim. App., 401; Morales v. State, 36 Tex. Crim. 234; McCray v. State, 38 Tex.Crim. Rep.; Ingersol v. McWillie (Texas Civ. App.), 30 S.W. Rep., 60; Coal Co. v. Lawson (Texas Civ. App.), 31 S.W. Rep., 849.
Appellant's third assignment is "that the court erred in failing to charge the jury the law of murder and manslaughter." And her fourth assignment complains of the third paragraph of the court's charge, to wit, " 'The use of any unlawful violence upon the person of another,' etc., and ending with the words, 'coupled with the ability to commit an assault, is an assault.' " We have examined the court's charge in the particular complained of, and find that it is substantially and almost a literal copy of the statute, except section 3 of article 592 of the Penal Code, defining the term "coupled with an ability to commit;" and this is properly presented in section 9 of the charge, upon the law of simple assault. When the charge is considered as an entirety, we do not think there is any error in the charge as complained of. Jarnigan v. State, 6 Texas Crim. App., 465; Boles v. State, 18 Texas Crim. App., 422.
Appellant's fifth assignment complains of the action of the court "in not granting a new trial for want of the testimony of George Calloway, by whom she expected to prove, and will prove upon another trial of said cause, that he (said witness) told Oliver Smith (the alleged assaulted party), and after said alleged assault was made, that defendant did not intend to shoot him, and that the pistol was discharged accidentally; and he said, 'I know that, but am going to put her in the penitentiary, even though I go too, for perjury, myself.' " Appellant insists that she did not know of the above conversation until after her trial and conviction. We find from an inspection of the motion and counter motion for new trial that the witness George Calloway filed an ex parte affidavit, in which he states that appellant had known for a year what his testimony was. Furthermore, all the witnesses in the case testify that George Calloway was not present at the scene of the shooting, and did not know anything about it. It follows from the above that the testimony of said Calloway was not newly discovered, and not probably true; hence, not ground for new trial. Whitfield v. State, ante, p. 14; Houston v. State (Texas Crim. App.), 47 S.W. Rep., 468; Sarvis v. State, Id., 463; Willson Crim. Stats., art. 817, subdiv. 6.
Appellant's sixth assignment urges that a new trial should have been granted because of the want of the testimony of George Gordon, who heard the conversation between the witness Calloway and Oliver Smith. For the reasons stated, we do not think this is a ground for granting a new trial. *Page 532 
There is no merit in appellant's seventh assignment. The very issues raised were submitted in the court's general charge, and it is not subject to the criticism urged. No error appearing, the judgment is in all things affirmed.
Affirmed.